Cobb, J.
The only question involved in this case is, as to the rate of interest to which the plaintiff is entitled on the several sums paid by him, for the purchase of the real property described in the pleadings, at the sale thereof for delinquent taxes, and for subsequent taxes thereon, the plaintiff's title to said real estate having failed for the reason that the tax deed therefor was not executed, sealed, and acknowledged in accordance with law.
The district court found that, “ the taxes set forth in the petition were duly and legally assessed, and were paid by the plaintiff as set forth in the petition; that the land was. sold by the treasurer of Cass county for the delinquent taxes, as set forth in said petition, and was purchased by plaintiff, and that the subsequent taxes as therein alleged were paid by the plaintiff." The court further found that the taxes so paid by the plaintiff, with interest and costs, amounted at the date of the judgment to the sum of $148, and decreed the same to be a lien upon the said real estate-for that amount.
The plaintiff bi'ings the cause to this court on error. There are several errors assigned, but none of them ares *219insisted on by plaintiff, in the brief, except the one out of which arises the question of interest, and our examination will be confined to that.
It appears from the record that the above amount found for the plaintiff, consisted of the several sums actually paid by him for the purchase of the lot at the sale thereof for delinquent taxes, previous and subsequent taxes paid thereon, and interest on the several sums paid, at the rate of ten per cent per annum.
In the several cases of Zahradnicek v. Selby, 15 Neb., 579, Sullivan v. Merriam, 16 Id., 157, and Shelley v. Towle Id., 194, it was held that in cases where all the proceedings, from the assessment and levy of the taxes up to the sale of the land, were regular and legal, but the tax deed held to convey no title, by reason of illegality in its form or execution, and the grantee in such ineffective deed was given a lien on the land for the taxes paid, he would be entitled, in cases where the sale occurred while chapter 66 of the General Statutes was in force, to interest at the rate of 40 per cent from the date of the sale or payment of prior or subsequent taxes up to the expiration of two years from the date of the sale, and at the rate of twelve per cent per annum thereafter; and in cases where the sale, occurred after the taking effect of the revenue law of 1879, chapter 77, Compiled Statutes, to interest at the rate of 20 per cent from the date of the sale, or payment of prior- or subsequent taxes, up to the expiration of two years from the date of the tax sale, and at the rate of ten per cent, thereafter.
There can be no doubt of the rule established by these-cases, so far as the rate of interest for the first two years, after the sale is concerned. These rates of interest are-provided, in the several statutes referred to, to be paid by the owner of the land upon its redemption from tax sale,, and two years is the limit of time from the date of sale allowed him in which to redeem. It would be both inequi-*220table and against the policy of the law to allow the delinquent and recalcitrant tax-payer, to not only retain his lands, but also reduce the rate of interest, by reason of a mistake or blunder on the part of the county treasurer in drafting or executing the tax deed. As to the rate of interest after the expiration of the time allowed the landowner in which to redeem the land from tax sale, the writer does not fully see the ground upon which the said decisions rest, and were it not for them he would be inclined to adopt the rate provided by law, generally, for the withholding of money; but the rate having been thus established it will be adhered to.
The sale of the lot for delinquent taxes, and the pur■chase thereof by the plaintiff, as well as the payment of prior and subsequent taxes thereon, having been made prior to the taking effect of the revenue law of 1879, and while chapter 66 of the General Statutes was in force, the plaintiff was entitled to interest thereon at the rate of 40 per cent per annum, until the expiration of two years from the date of the sale, and at the rate of 12 per cent per annum thereafter; and the judgment of the district court, in so far as it allowed interest at lower rates respectively, •is reversed. It is referred to the deputy clerk of this court to compute the principal and interest due the plaintiff, at the rate above indicated, and a decree will be entered in this court for the plaintiff accordingly, and for a lien on •the said lot therefor, and a sale of said lot, unless the amount so computed and found, with interest thereon, be paid within six months from the date of such decree.
Decree accordingly.
The other judges concur.